Citation Nr: 9906349	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to January 1953.  He appealed to the Board of 
Veterans' Appeals (Board) from a May 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied his claims for an increased 
rating for bilateral hearing loss, rated as 90 percent 
disabling, and for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In September 1997, the Board issued a 
decision also denying his claims, and he appealed to the 
United States Court of Veterans Appeals (Court).  While his 
claims were pending at the Court, his representative and the 
VA Office of General Counsel filed a joint motion requesting 
that the Court vacate the portion of the Board's decision 
that denied a TDIU, and to remand this issue to the Board for 
further development and readjudication.  The parties 
indicated the veteran was withdrawing his claim for 
an increased rating for his bilateral hearing loss, so this 
issue should be dismissed.  The Court granted the joint 
motion in a November 1998 order.  The case since has been 
returned to the Board for compliance with the Court-adopted 
directives in the joint motion.  


REMAND

In granting the joint motion for remand of the TDIU claim, 
the Court directed that the veteran undergo all necessary VA 
examinations to obtain a medical opinion as to whether his 
service-connected disabilities, either individually or in the 
aggregate, render him unemployable.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998); see also 38 U.S.C.A. § 1502 (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Beaty v. 
Brown, 6 Vet. App. 532, 537-38 (1994).  The Court also 
indicated that all future adjudication of the TDIU claim must 
include consideration of whether the veteran is capable only 
of "marginal employment," as opposed to employment that is 
truly "substantially gainful."  38 C.F.R. § 4.16(a); see 
also VA Adjudication Manual M21-1, Pt. VI, Para. 7.09a(7).  
His representative indicated in a statement recently received 
at the Board, in February 1999, that additional evidence will 
be submitted to further support the claim.  This evidence 
should be reviewed in connection with the examination to 
ensure the most informed opinion as possible.  See Martin v. 
Brown, 4 Vet. App. 136, 139-40 (1993); 38 C.F.R. § 4.10.

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  To the extent requested or needed, 
the RO should assist the veteran and his 
representative in obtaining additional 
medical or other evidence that is 
relevant to the claim, but not currently 
of record.  In any search for records 
yields negative results, that fact should 
clearly be documented in the claims 
folder.

2.  The RO should schedule a 
comprehensive VA social and industrial 
survey of the veteran.

3.  After all available, additional 
medical records and the report of the 
social and industrial survey  
are associated with the claims folder, 
the RO should schedule the veteran for 
all appropriate VA compensation 
examinations for evaluation and medical 
opinion concerning:  a) the present 
severity of his service-connected 
disabilities; and b) whether they, either 
individually or in the aggregate, render 
him unemployable.  Prior to rendering an 
opinion on these questions, it is 
imperative that the VA examiner(s) review 
all of the pertinent evidence in the 
veteran's claims folder, including all 
additional evidence associated with the 
record, and complete copies of the joint 
motion and this REMAND.  The examiner 
must provide the rationale for his/her 
conclusions, citing, as necessary, to 
specific evidence in the record.  If 
he/she is unable to answer any of the 
questions, he/she should clearly indicate 
as much and explain why the question(s) 
cannot be answered.  The report should be 
typewritten.

4.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of the 
joint motion and this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for a TDIU, to include 
specific discussion of whether he is 
capable of "substantially gainful" 
employment, as defined in M21-1, and 
whether he is capable of only "marginal 
employment."  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in the joint motion and this REMAND.

6.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to comply with the Court's 
directives, to accomplish additional development and 
adjudication, and to preserve the veteran's right to due 
process of law.  It is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


